COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Lakeisha Demerson, MD v. Kiesta Smith, Individually and as next
                          friend of XXXXXX XXXXXX, a minor

Appellate case number:    01-22-00579-CV

Trial court case number: 2022-01500

Trial court:              270th District Court of Harris County

        On August 17, 2022, the trial court reporter filed a recorder’s record of two electronically
recorded proceedings held on July 18, 2022. On August 30, 2022, this Court issued an order
explaining that the filed record did not comply with Texas Rules of Appellate Procedure
34.6(a)(2) and 13.2 because the recorder’s record did not contain certified copies of the court
recorder’s log(s). We ordered court reporter Julia Rivera to file certified copies of the required
log(s) within 30 days of our order pursuant to Texas Rules of Appellate Procedure 34.6(a)(2) and
13.2.
        On September 2, 2022, Ms. Rivera filed a court recorder’s log for a separate hearing held
on August 22, 2022, as well as a recording of that hearing. None of the required logs we ordered
her to file for the two July 18, 2022 proceedings has been filed .
       Pursuant to Texas Rules of Appellate Procedure 34.6(a)(2) and 13.2, court reporter Julia
Rivera is ORDERED to file certified copies of the required log(s) for the July 18, 2022 hearings
within 30 days of the date of this order.
        Appellant’s brief will be due 30 days after the court reporter files a compliant recorder’s
record for the July 18, 2022 hearings. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: September 8, 2022